UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2278


JOSE ZAMORA,

                    Plaintiff - Appellant,

             v.

ENTERPRISE RAC OF MARYLAND, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00478-LMB-MSN)


Submitted: September 27, 2021                               Decided: September 30, 2021


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. Hennessy, III, THE HENNELLAW LAW FIRM, PLLC, Fairfax, Virginia, for
Appellant. Edward Lee Isler, Steven W. Ray, ISLER DARE P.C., Vienna, Virginia; Amy
E. Smith, ISLER DARE, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Zamora, a former non-exempt hourly employee of Enterprise RAC of

Maryland (“Enterprise”) filed the underlying amended complaint against Enterprise,

asserting a claim under the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C. §§ 201-

219. Zamora alleged that Enterprise failed to correctly calculate his overtime pay.

       After two hearings on Enterprise’s motion to dismiss, the district court dismissed

the amended complaint in its entirety, finding that Zamora failed to show that he was not

properly paid in accordance with FLSA overtime regulations. And, because it found that

Zamora’s attorney had unreasonably continued to litigate the case despite the clear lack of

merit to the claim, the district court ordered counsel to reimburse Enterprise $26,355.28 in

attorney’s fees pursuant to 28 U.S.C. § 1297. Zamora appeals.

       We have reviewed the record included on appeal as well as the parties’ briefs and

we find no reversible error with respect to either order. Accordingly, we affirm for the

reasons stated by the district court . Zamora v. Enterprise RAC of Md,, No. 1:20-cv-00478-

LMB-MSN (E.D. Va. Oct. 26, 2020; Dec. 7, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

Court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2